                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JIMMY T. BROWN                                                                          PETITIONER

v.                                                                          No. 3:18CV174-NBB-DAS

WARDEN JOSH DAVIS                                                                      RESPONDENT

                                          Consolidated With

JIMMY T. BROWN                                                                          PETITIONER

v.                                                                            No. 3:20CV75-DMB-RP

WARDEN JOSH DAVIS                                                                      RESPONDENT


                              ORDER HOLDING CASE IN ABEYANCE

        In accordance with the memorandum opinion issued today, the instant petition for a writ of

habeas corpus is STAYED and HELD IN ABEYANCE to give the petitioner the opportunity to

exhaust his state remedies:

     (1) If he chooses, the petitioner may initiate the process to properly present these claims to

        the Mississippi Supreme Court within 60 days from the date of this order.

     (2) The petitioner must file a notice with the court on or before that deadline informing the

        court whether he intends to seek relief in state court and – if he is pursuing post-

        conviction relief – the status of the proceedings.

     (3) If the petitioner does not file a timely notice with the court, then the instant case will be

        dismissed without prejudice for failure to exhaust state remedies.

        SO ORDERED, this, the 9th day of July, 2021.

                                                        /s/ Neal Biggers
                                                        NEAL B. BIGGERS
                                                        SENIOR U. S. DISTRICT JUDGE
